325 F.2d 718
Robert I. SAMSING, Appellant,v.S & P COMPANY, doing business as Maier Brewing Company, andKeller Street Development Company, Appellees.
No. 18677.
United States Court of Appeals Ninth Circuit.
Dec. 13, 1963.

Erwin Morse, Hollywood, Cal., for appellant.
Murray M. Chotiner, Beverly Hills, Cal., for appellee.
Before ORR, MERRILL and BROWNING, Circuit Judges.
PER CURIAM.


1
Appellant brought suit under Section 301 of the Labor-Management Relations Act, 1947 (29 U.S.C.A. 185(a)) to recover wages and other benefits allegedly due under a collective bargaining agreement.  The District Court dismissed the complaint on the ground that it appeared from the complaint and attached agreement that the appellant had not exhausted his administrative remedies.


2
The collective bargaining agreement simply set out the administrative procedures to be followed in settling grievances.  The complaint alleged that 'plaintiff has exhausted all of the administrative remedies provided for in said labor agreement or he has attempted to so comply.'  Appellee asserts that this allegation is to be ignored as 'a mere conclusion, wholly uninformative as to what he claimed to have done to comply or attempt to comply.'  We think it was sufficient to withstand a motion to dismiss, for 'the Federal Rules of Civil Procedure do not require a claimant to set out in detail the facts upon which he bases his claim.'  Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 102-103, 2 L. Ed. 2d 80 (1957).


3
Reversed and remanded.